NOTE: This is a nonprecedential 0rder.
United States Court of AppeaIs
for the FederaI Circuit
IN RE IRIS L. CARTER,
Petitioner.
Miscellane0us Docket No. 980
On Petition for Writ of Mandamus to the United States
District Court for the District of New Jersey i_n case no.
09-CV-6124, Judge Joel A. Pisano.
ON PETITION
Before GAJARSA, MAYER and PROST, Circuit Judges.
PER CUR1AM.
ORDER
The petitioner, Iris L. Carter, is a plaintiff in an em-
ployment discrimination suit she filed in the United
States District Court for the District of NeW Jersey. Her
petition appears to seek a writ of mandamus directing the
district court to enter default judgment against the defen»
dants in her case.

IN RE CARTER 2
Under 28 § U.S.C. 165l, this court may only “issue
writs necessary or appropriate in aid of [its] jurisdic-
tion[]." Power to issue writs of mandamus depends on
power to entertain appeals when the case ends. In re
BBC In,t’l, Ltd., 99 F.3d 811, 813 (7th Cir. 1996). Any
appeal from a final decision of the district court in this
employment discrimination matter under Title VlI of the
Civil Rights Act of 1964 will go to the United States Court
of Appeals for the Third Circuit. Because the Third
Circuit rather than this court will have jurisdiction to
entertain any appeal, we also lack jurisdiction over this
petition. We therefore transfer the matter pursuant to 28
U.S.C. 1631. See generally BBC, 99 F.3d at 813 (holding
that a court of appeals may transfer petitions for writ of
mandamus to the court of proper jurisdiction pursuant to
§ 1631).
Accordingly, `
IT ls ORDERED THAT: '
The petition for a writ of mandamus is transferred to
the United States Court of Appea1s for the Third Circuit
pursuant to 28 U.S.C. § 1631.
FoR THE CoURT
JUN 22 2011
/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: lris L. Carter
E"i" M~ S“Yd@r’ ES‘1' v s couRi:¢')iF§i=i=EA1s ma
S20 THE FEDERAL C{RCUlT 1
JUN 22 2011
1ANnonsaLv
cum